1                                                                     Hon. Richard A. Jones

2

3

4                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
5                                   AT SEATTLE

6
     UNITED STATES OF AMERICA,                          No. CR18-174 RAJ
7
                                 Plaintiff,
8                                                       ORDER GRANTING MOTION
            v.                                          FOR WITHDRAWAL AND
9                                                       SUBSTITUTION OF COUNSEL
     JOSE URENA VERDUZCO,
10
                                 Defendant.
11

12
            The Court, having considered the Motion for Withdrawal and Substitution of
13
     Counsel, and the documents filed in support thereof, and having heard from defendant
14
     and defense counsel at hearings conducted on October 30, 2019 and November 15,
15
     2019, for the reasons set forth orally on the record,
16
            IT IS HEREBY ORDERED that defense counsel’s Motion for Withdrawal and
17   Substitution of Counsel (Dkt. #356) is GRANTED. Attorney Robert Flennaugh II is
18   permitted to withdraw as defense counsel in this matter, and new defense counsel
19   shall be appointed to represent the defendant from the CJA panel. Attorney Robert
20   Flennaugh II shall remain counsel of record until successor counsel is appointed by
21   the CJA Coordinator.
22          DATED this 15th day of November, 2019.
23

24                                                     A
25                                                     The Honorable Richard A. Jones
                                                       United States District Judge
26
     ORDER GRANTING MOTION FOR
     WITHDRAWAL AND SUBSTITUTION
     OF COUNSEL - 1
     Case No. CR18-174 RAJ
